PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/529,135
Filing Date: 24 May 2017
Appellant(s): PIZZOCHERO et al.



__________________
Stacey J. Longanecker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Were Claims 1, 14 – 19, 22, and 23 properly rejected under 35 USC § 103 over Saul (US 2009/0062768), in view of Connelly et al. (US 6589229).

Was Claim 24 properly rejected under 35 USC § 103 over Saul, in view of Connelly et al., in further view of Dutcher (US 2014/0236117).


(2) Response to Argument

Were Claims 1, 14 – 19, 22, and 23 properly rejected under 35 USC § 103 over Saul (US 2009/0062768), in view of Connelly et al. (US 6589229).

Regarding Claim 1, Appellant argues Saul fails to render obvious a fluid channel cover disposed over only a portion of the bottom external surface. Examiner respectfully disagrees. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Saul discloses a fluid channel cover (205) (Figure 15) is disposed over the bottom external surface (surface being shown in Figure 14) but does not disclose the fluid channel cover disposed over only a portion of the bottom external surface. 
The purpose of Saul’s fluid channel cover is to cover the fluid path seen in Figure 14 [0079] thus allowing fluids to remain within the channel itself. As seen in Figure 14, Saul’s fluid path/channel does not form/is not present along the entire bottom external surface but is merely present on a portion of it. One of ordinary skill in the art would realize any portion of the bottom external surface where there are no fluid path/channels present does not require the functionality of the base plate as there is no fluid to contain. 

Therefore Examiner deems the rejection of Claim 1 as proper.

	Regarding Claim 1, Appellant also argues Saul’s device teaches away from using electronics such as a sensor or circuit board, as taught by Connely, as Saul’s device is mechanical. Examiner respectfully disagrees.
	It is improper to combine references where the references teach away from their combination. See MPEP 2145.X.D.2.
	Saul discloses the device is manually actuated by the patient or user, namely that medication dispensing is powered by mechanical activation by the user and no electronic actuation is used to dispense medication (Emphasis Added) [0082]. Appellant also cites [0092] which goes into further detail regarding the mechanical actuation of Saul’s device. 
	The teaching Appellant relies on to demonstrate teaching away pertains to actuation of fluid and not sensors or circuit boards. First, Examiner does not propose modifying Saul’s mechanical actuation. Second, Saul does not disclose nor teach 
	Connelly teaches an interior of a housing (48, 46) having a circuit board (42) (Figures 3, 4); and at least one sensor (38, 40, 44, 50, portion of 55 between 38, 40) provided relative to at least one embedded channel (55) (Col 10, lines 20 - 23) to measure a characteristic of fluid flow within a fluid path (via 72, 82, 84, 86, 55, 88, 92) (Col 9, line 50 - Col 10, line 20) (Figure 4) to determine flow rate (Col 7, line 62 - Col 8, line 19).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Appellant’s invention to modify Saul to have the interior of the housing have a circuit board and include at least one sensor provided relative to Saul’s at least one embedded channel to measure a characteristic of fluid flow within the fluid path to determine flow rate so that Saul’s system detecting a fluid characteristic for the benefit of allowing Saul’s system determine the flow rate of the fluid and determine if there is any difference with a target value, as taught by Connelly (Col 11, lines 42 - 60).
Therefore Examiner deems the rejection of Claim 1 as proper.

2)	Was Claim 24 properly rejected under 35 USC § 103 over Saul, in view of Connelly et al., in further view of Dutcher (US 2014/0236117).

Regarding Claim 24¸ Appellant argues Dutcher does not teach the claimed fluid channel cover, therefore the rejection of Claim 24 is deficient. Examiner respectfully disagrees.
Examiner does not rely on Dutcher to teach the claimed fluid channel cover, instead relying upon Saul and knowledge available to one of ordinary skill in the art as discussed above.
As such, Examiner deems the rejection of Claim 24 as proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856     

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.